Citation Nr: 0335263	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1956 to 
July 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

After receiving notification of the April 2002 rating 
decision, the veteran filed a notice of disagreement in May 
2002.  This was done by way of a VA Form 9, Appeal to Board 
of Veterans' Appeals.  In the space provided, he requested a 
hearing before a member of the Board sitting at the RO.  
Nevertheless, he did not request a hearing when he filed his 
substantive appeal in August 2002.  

In order to be clear about the veteran's May 2002 request, 
the Board wrote the veteran in November 2003, and asked him 
to say whether he still desired a hearing.  The record 
reflects that the veteran responded later in November 2003, 
indicating that he desired a travel Board hearing.  Since the 
veteran desires to appear before a member of the Board at a 
hearing to be held at the RO, the Board concludes that a 
remand of this case is required.  See 38 C.F.R. § 20.700 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a hearing before a member of the 
Board sitting at the RO.

After the veteran is given an opportunity to appear, the case 
should be returned to the Board for further appellate action.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).

